                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    TEAM CONTRACTORS, LLC, ET AL.                                                CIVIL ACTION
        Plaintiffs

    VERSUS                                                                       NO. 16-1131

    WAYPOINT NOLA, LLC, ET AL.,                                                  SECTION: “E”(2)
       Defendants


                                      ORDER AND REASONS

        Before the Court is Plaintiff Team Contractors, LLC’s (“Team”) Motion to Strike

Jury. 1 Defendant Waypoint NOLA, LLC (“Waypoint”) opposes Team’s motion. 2 For the

following reasons, the motion is DENIED.

                                            BACKGROUND

        This dispute arises from contracts made in connection with the construction and

renovation of Waypoint’s property at 1250 Poydras St. in New Orleans. On September 24,

2014, Team and Waypoint entered into a construction contract (“the Prime Contract”),

under which Team became the general contractor for the Project. 3 The Prime Contract

included a clause in which the parties waived their right to a jury trial. 4 Waypoint also

entered into a contract with HC Architecture, Inc. (“HCA”), under which HCA agreed to

serve as the project’s architect. 5 HCA, in turn, subcontracted the mechanical, electrical,

and plumbing design work to KLG, L.L.C. (“KLG”). 6




1 R. Doc. 502.
2 R. Doc. 520.
3 R. Doc. 502-3.
4 R. Doc. 502-3 at 49.
5 R. Doc. 446-3.
6 R. Doc. 157-18. Defendant KLG informed the Court in its answer that it is now known as Salas O’Brien

South, L.L.C. R. Doc. 34. The parties continued to refer to it as KLG. The Court will continue to do so in this
order.

                                                      1
        On February 5, 2016, Team filed a complaint against HCA, KLG, and Waypoint. 7

Team brought a breach of contract claim against Waypoint, alleging Waypoint failed to

compensate Team, in breach of the Prime Contract. 8 Team also brought negligence claims

against Waypoint, HCA, and KLG, alleging they breached their professional duties of care

and caused damage to Team. 9 Team’s Complaint did not include a jury demand. 10

        On May 20, 2016, Waypoint filed its answer, including a jury demand. 11 Team did

not file a motion to strike the jury demand. In its Scheduling Order of August 31, 2016,

the Court set the first trial in this case for a jury trial. 12 In the parties’ pretrial order, filed

on September 5, 2017, they stated, “[t]his case is a jury case, and the jury trial is applicable

to all aspects of the case.” 13 This Court conducted a jury trial in this matter from February

26, 2018 to March 9, 2018. There were three remaining claims at trial: Team’s breach of

contract claim against Waypoint and Team’s negligence claims against HCA and KLG. 14

Team did not pursue a negligence claim against Waypoint at trial. 15

        In the section of the jury verdict form dealing with liability, the jury found HCA

and KLG’s conduct violated their professional duties of care and caused damage to

Team. 16 The jury also found Waypoint had not breached the Prime Contract. 17

        In the section of the jury verdict form dealing with damages, the jury was asked

separately about the amount of damages on the design-related acceleration claims, each



7 R. Doc. 1.
8 Id. at 5.
9 Id. at 5–7.
10 Id.
11 R. Doc. 14.
12 R. Doc. 44.
13 R. Doc. 209 at 81; see also R. Doc. 217 at 82, R. Doc. 237 at 83.
14 R. Doc. 364.
15 Id.
16 Id. at 1, ¶ 1–4.
17 Id. at 2, ¶ 6.


                                                       2
party’s percentage of responsibility, and the amount of damages on Team’s contract claim

against Waypoint. In the question dealing with the amount of damages on the design-

related acceleration claims, the jury awarded Team $565,979.99 in damages. 18 In

response to the question dealing with comparative fault, the jury assigned Waypoint and

its agent responsibility for damages. 19 The jury assigned 30% of the responsibility to HCA,

60% to KLG, 5% to Waypoint, and 5% to Waypoint’s project manager Steve Laski, who

was not a party to the suit. 20

         On March 19, 2018, the Court entered judgment on the verdict against Defendants

HCA and KLG for $509,381.99, representing 90% of the total damages the jury awarded

on the design-related acceleration claims. 21 The Court entered judgment in favor of

Defendant Waypoint on the breach of contract claim. 22 On April 2, 2018, Team filed a

motion to amend, arguing the jury’s finding that Waypoint did not breach its contract

with Team was irreconcilably inconsistent with the jury’s assigning Waypoint and its

agent responsibility for damages. 23 On September 6, 2018, the Court granted Team’s

motion. 24 The Court found the jury verdict irreconcilably inconsistent, ordered “that the

Court’s judgment for Defendant Waypoint on Plaintiff Team’s breach of contract claim”

be vacated, and ordered a new trial on this claim. 25




18 Id. at 3, ¶ 8.
19 Id. at 4, ¶ 9.
20 Id.
21 R. Doc. 370.
22 Id.
23 R. Doc. 372.
24 R. Doc. 420.
25 Id. at 8–10.


                                             3
        On March 19, 2019, the parties filed a pretrial order in connection with the second

trial, stating again that “[t]his case is a jury case, and the jury trial is applicable to all

aspects of the case.” 26

        On April 3, 2019, nearly three years after Waypoint’s initial jury demand and a

mere 12 days before the trial date of April 15, 2019, Team filed the instant motion. 27 Team

invokes the jury waiver clause in the Prime Contract and moves to strike the jury from the

second trial. 28 Waypoint opposes. 29

                                       LEGAL STANDARD

        The Seventh Amendment guarantees the right to trial by jury. 30 “[A]s the right of

jury trial is fundamental, courts indulge every reasonable presumption against

waiver.” 31 Under Rule 39(a)(2) of the Federal Rules of Civil Procedure, if a party makes a

proper jury demand, “[t]he trial on all issues so demanded must be by jury unless the

court, on motion or on its own, finds that on some or all of those issues there is no federal

right to a jury trial.” 32

        Even when there is no jury trial right, under Rule 39(c)(2), “the court, on motion

or on its own may, with the parties' consent, try any issue by a jury whose verdict has the

same effect as if a jury trial had been a matter of right.” 33 “The express consent of the

parties to a nonadvisory jury is not required by Fed. R. Civ. P. 39(c). If one party demands




26 R. Doc. 486 at 24.
27 R. Doc. 502.
28 Id.
29 R. Doc. 520.
30 U.S. CONST. amend. VII.
31 Aetna Ins. Co. v. Kennedy, 301 U.S. 389, 393 (1937)
32 FED. R. CIV. P. 39(a)(2).
33 FED. R. CIV. P. 39(c)(2).


                                                    4
a jury, the other does not object, and the court orders a jury trial, this will be regarded as

[a jury] trial by consent.” 34

                                      LAW AND ANALYSIS

        Team argues that, because Waypoint knowingly and voluntarily waived its

constitutional right to a jury trial by executing the Prime Contract, its jury demand is

ineffective. 35 Waypoint does not argue that its waiver of its right to a jury trial was not

knowing and voluntary. 36 Instead, Waypoint argues Team has effectively consented to

trial by jury.

        In this case, Waypoint filed a jury demand on May 20, 2016. 37 Team did not object,

and the Court ordered a jury trial in its first Scheduling Order on August 31, 2016. 38 The

parties prepared for a jury trial, represented in their pretrial order that the case was a

“jury case,” 39 and proceeded to have their claims tried before a jury. 40 The statement in

the pretrial order is especially significant because, under Rule 16(e) of the Federal Rules

of Civil Procedure, a pretrial order “controls the course of the action unless the court

modifies it,” 41 and “[g]enerally, stipulations in a pretrial order bind the parties, absent

modification.” 42

        After the Court ordered a new trial on Team’s claim against Waypoint for breach

of the Prime Contract, the parties again prepared for a jury trial and filed a pretrial order




34 Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d 772, 796 n.101 (5th Cir. 1999).
35 R. Doc. 502-1.
36 R. Doc. 520.
37 R. Doc. 14.
38 R. Doc. 44.
39 R. Doc. 209 at 81; see also R. Doc. 217 at 82, R. Doc. 237 at 83.
40 R. Docs. 347–363.
41 FED. R. CIV. P. 16(e).
42 In re El Paso Refinery, L P, 171 F.3d 249, 255 (5th Cir. 1999) (citing Save Barton Creek Ass'n v. Federal

Highway Admin., 950 F.2d 1129, 1132 n. 3 (5th Cir.1992)).

                                                     5
stating this is a jury case. 43 Team did not move to strike the jury until 12 days before

trial. 44 In light of the years Team waited before moving to strike the jury demand, the

short time left before trial, Team’s statement in the pretrial order for the upcoming April

22 trial that this is a jury trial, and the prejudice to Waypoint that would result from

enforcing the waiver on the eve of trial, the Court finds that Team has consented to a jury

trial. 45

                                           CONCLUSION

        IT IS ORDERED that Team Contractor, LLC’s Motion to Strike Jury be and

hereby is DENIED. 46

        New Orleans, Louisiana, this 8th day of April, 2019.


                         ________________________________
                                  SUSIE MORGAN
                           UNITED STATES DISTRICT JUDGE




43 R. Doc. 486 at 24.
44 R. Doc. 502.
45 See Huntingofrd v. Pharm. Corp. of Am., d/b/a PharMerica, No. 1:17-CV-1210-RB-LF, 2019 WL

1472319, at *5 (D.N.M. Apr. 3, 2019) (collecting cases) (noting some cases find significant “the amount of
time the moving party waited to object to the jury demand and how much time remains before trial to be
determinative,” while others focus on “whether the nonmoving party would be prejudiced by enforcing the
wavier at a late stage, or if changing to a bench trial would waste judicial resources.”); see also Bowie v.
Cheramie Glob. Marine, L.L.C., No. CV 16-3464, 2018 WL 3474706, at *2 (E.D. La. July 19, 2018) (finding
parties consented to jury trial when defendant waited until twenty days before trial to challenge jury
demand); Macquarie Bank Ltd. v. Knickel, No. 4:08-CV-048, 2012 WL 12937027, at *1 (D.N.D. Oct. 10,
2012) (finding a party “relinquished its right to enforce the jury waiver” when in “acted in a manner wholly
inconsistent with the enforcement of the jury waiver provisions at issue”) (citing RDO Fin. Servs. Co. v.
Powell, 191 F. Supp. 2d 811, 814 (N.D. Tex. 2002)).
46 R. Doc. 502.


                                                     6
